Name: Commission Regulation (EC) No 1718/2003 of 29 September 2003 establishing the quantity of certain pigmeat products available for the first quarter of 2004 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: Europe;  international trade;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32003R1718Commission Regulation (EC) No 1718/2003 of 29 September 2003 establishing the quantity of certain pigmeat products available for the first quarter of 2004 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 247 , 30/09/2003 P. 0005 - 0006Commission Regulation (EC) No 1718/2003of 29 September 2003establishing the quantity of certain pigmeat products available for the first quarter of 2004 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part(1), as last amended by Regulation (EC) No 1853/2002(2), and in particular Article 4(4) thereof,Whereas:In order to ensure distribution of the quantities available, the quantities carried forward from the period 1 October to 31 December 2003 should be added to the quantities available for the period 1 January to 31 March 2004,HAS ADOPTED THIS REGULATION:Article 1The quantity available for the period 1 January to 31 March 2004 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 233, 30.9.1995, p. 45.(2) OJ L 280, 18.10.2002, p. 5.ANNEX>TABLE>